Case 1:19-cv-08606-VEC Document 1-2 Filed 09/16/19 Page 1 of 6




               EXHIBIT B
Case 1:19-cv-08606-VEC Document 1-2 Filed 09/16/19 Page 2 of 6
9/16/2019                 Case 1:19-cv-08606-VEC          Document
                                       Edward Lodewijk "Eddie"              1-2 Filedcomposite
                                                               Van Halen | "Frankenstein," 09/16/19       Page
                                                                                                electric guitar | The3Met
                                                                                                                       of 6

                                                                                                               Buy Tickets




     "Frankenstein," composite electric
     guitar, 1975
     Edward Lodewijk "Eddie" Van Halen

     Aptly nicknamed “Frankenstein,” this guitar was pieced together by Eddie Van Halen from
     modified factory seconds and mismatched odd-lot parts, then spray-painted. It represents an
     effort to combine some of the most desirable elements of Gibson and Fender guitars into a
     single instrument that was not commercially available at the time. Van Halen was continually
     striving to achieve the ultimate guitar for tone playability dependability and functionality The
https://www.metmuseum.org/art/collection/search/752454                                                                        1/4
9/16/2019                 Case 1:19-cv-08606-VEC          Document
                                       Edward Lodewijk "Eddie"              1-2 Filedcomposite
                                                               Van Halen | "Frankenstein," 09/16/19       Page
                                                                                                electric guitar | The4Met
                                                                                                                       of 6
     striving to achieve the ultimate guitar for tone, playability, dependability, and functionality. The
     unique guitar embodies not only his groundbreaking and unorthodox playing         style
                                                                                     Buy     but also his
                                                                                         Tickets
     ingenuity in design and engineering. One of the most recognizable guitars of all time, it spawned
     legions of copies from other manufacturers and inspired generations of fans to design their own
     instruments.

     Technical Description:
     Contoured ash Strat-style body and two-piece maple neck; 25½ in. scale; spray-painted red finish
     with black and white stripes; bolt-on neck with rosewood dot inlays; unmarked headstock;
     modified Gibson PAF humbucking pickup at bridge, dummy neck pickup, heavily modified pickup
        it     ti    i l     l         t l k b l b l d “T ” h          Fl d R     l ki    ib t

            On view at The Met Fifth Avenue in Gallery 199




     Object Details

     Artist:                                                 Edward Lodewijk "Eddie" Van Halen (American, born
                                                             Nijmegen, Netherlands, 1955)
     Date:                                                   1975
     Medium:                                                 Ash, maple, nickel, chrome, plastic, spray paint
     Dimensions:                                             Length: 39 1/4 in. (99.7 cm)
                                                             Width: 13 in. (33 cm)
                                                             Depth: 1 3/4 in. (4.4 cm)
                                                             Weight: 7-8 lbs. (3.2 - 3.6 kg)
     Classification:                                         Chordophone-Lute-plucked-fretted
     Credit Line:                                            Courtesy of Eddie Van Halen



    References

    https://www.smithsonianmag.com/arts-culture/q-and-a-with-eddie-van-halen-
    159357298/

https://www.metmuseum.org/art/collection/search/752454                                                                        2/4
9/16/2019                 Case 1:19-cv-08606-VEC          Document
                                       Edward Lodewijk "Eddie"              1-2 Filedcomposite
                                                               Van Halen | "Frankenstein," 09/16/19       Page
                                                                                                electric guitar | The5Met
                                                                                                                       of 6

                                                                                                               Buy Tickets

    About The Met

    Blogs

    Videos

    Press




    The Met Fifth Avenue

    1000 Fifth Avenue
    New York, NY 10028
    Phone: 212-535-7710



    The Met Breuer

    945 Madison Avenue
    New York, NY 10021
    Phone: 212-731-1675



    The Met Cloisters

    99 Margaret Corbin Drive
    Fort Tryon Park
    New York, NY 10040
    Phone: 212-923-3700




      Site Index


      Terms and Conditions


      Privacy Policy


https://www.metmuseum.org/art/collection/search/752454                                                                        3/4
9/16/2019                 Case 1:19-cv-08606-VEC          Document
                                       Edward Lodewijk "Eddie"              1-2 Filedcomposite
                                                               Van Halen | "Frankenstein," 09/16/19       Page
                                                                                                electric guitar | The6Met
                                                                                                                       of 6

      Contact Information                                                                                          Buy Tickets


                                                © 2000–2019 The Metropolitan Museum of Art. All rights reserved.




https://www.metmuseum.org/art/collection/search/752454                                                                           4/4
